DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-20 are pending in the application. Claims 1-20 were subject to restriction requirement.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 and 17-20  in the reply filed on 6/13/2022 is acknowledged.
Claim 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/21/2019 and 9/23/2019 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  Correction of a grammatical error in the last line - “level of ripeness” is needed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,4,6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US2009/0226584 A1) in view of Xu et al. 'Demand Forecasting of Agricultural Products Logistics in Community' and Janssen et al. ('Ethylene Detection in Fruit Supply Chains' all cited by the applicant in an IDS.
Regarding claim 1, Chiang discloses a system for dynamic customization of fruit ripening (abstract), the system comprising: a fruit ripening rack comprising a plurality of chambers (abstract, Figure 69; Paragraphs [0117), [0118) [0232); Claim 1) configured to store at least one crate of unripe fruit the plurality of chambers comprising a first chamber and a second chamber (Figure 69; Paragraphs [0117), [0118), [0232]; and, within an alternative embodiment, a set of ethylene gas supply lines connecting an ethylene gas metering device to the plurality of chambers (we arrived at vent sizes for all three of the protype units such that substantially greater than 4 parts per million of ethylene was retained in each chamber on each day; ethylene concentrations of 8 ppm and higher, and 10 ppm and higher even more preferred; a joint macro opening, where ethylene gas can be injected and replenished within the gas chambers; (Figures 51, 52, 57; Paragraphs [0182), [0187), [0193)); a control device comprising a memory and at least one processor communicatively coupled to the memory [0192]; a calculation component, implemented on the at least one processor, calculates a first quantity of ethylene gas  and a calculation component, implemented on the at least one processor, calculates a second quantity of ethylene gas and a second exposure time to complete ripening of the second quantity of fruit in the second chamber to the selected level of ripeness on the second selected date [0192] [0193], reported as performance of a series of ripening experiments, in order to determine the state of ripeness; comparison of results of various experiments; stack of fruit ripening chambers; each chamber comprising a different quantity of ethylene gas. It has been previously held that that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007)
Chiang does not disclose the limitations of an analysis component, analyzes historical transaction data and seasonal demand associated with a selected location using pattern recognition; a prediction component, implemented on the at least one processor, generates a first predicted demand for a selected type of fruit on a first selected date and a second predicted demand for the selected type of fruit on a second selected date; the prediction component, implemented on the at least one processor, calculates a first quantity of fruit to satisfy the first predicted demand on the first selected date and a second quantity of fruit to satisfy the second predicted demand on the second selected date; and a controller component, implemented on the at least one processor, activates the ethylene gas metering device to release the first quantity of ethylene gas into the first chamber for the first exposure time on condition the first quantity of fruit is present within the first chamber and release the second quantity of ethylene gas into the second chamber for the second exposure time on condition the second quantity of fruit is present within the first chamber.
Xu however, discloses a system for demand forecasting of agricultural products (abstract), the system comprising: an analysis component, which analyzes historical transaction data (page 509, Section 3.1) and seasonal demand (abstract; page 507, section 1 -Introduction ; page 514) associated with a selected location using pattern recognition  (abstract; page 508, second paragraph; page 509, Section 3.1 ; Page 511 , Section 4.3); a  prediction component (using the Grey prediction model; abstract), generates a first predicted demand for a selected type of fruit on a first selected date (predicted value from 2015-2018 page 515, Table 5 and 6) calculates a first quantity of fruit to satisfy the first predicted demand on the first selected date and a second quantity of fruit to satisfy the second predicted demand on the second selected date. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the system for demand forecasting of agricultural products, as disclosed by Xu, within the system for dynamic customization of fruit ripening, as disclosed by Chiang, in order to accurately model, predict and match supply and demand of agricultural products, thereby improving the associated logistics (Xu; Abstract), with a reasonable expectation of success.
Janssen discloses a system for dynamic customization of fruit ripening (systems for gaseous ripening phytohormone of fruits and plants; Abstract), the system comprising: a control device comprising a memory and at least one processor communicatively coupled to the memory (communication between the computation unit of an intelligent container and a sensor device; Page 12, Second Paragraph); and
a controller component, implemented on the at least one processor, activates the ethylene gas metering device to release the first quantity of ethylene gas into a first chamber for a first exposure time (Page 4, Section 2 to Page 5, First Paragraph; Page 5, Figure 2) on condition the first quantity of fruit is present within the first chamber  and release a second quantity of ethylene gas into a second chamber for a second exposure time on condition a second quantity of fruit is present within the first chamber, as applied to a cold chain of fresh fruits; fresh fruits inside moving trucks and containers, as well as during storage and post-harvest processing. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the ethylene injection and measurement system comprising a processor for calculating various parameters, as disclosed by Janssen, within the system for dynamic customization of fruit ripening, as disclosed by Chiang, in order to implement a structural configuration for the optimization of the detection of ethylene when the gas is applied to fruits for controlling the ripening process, with a reasonable expectation of success.
	Regarding claim 4, modified Chiang as discussed with reference to claim 1 above is directed to a system as claimed.  Janssen discloses that ethylene efflux of ripening fruits, correlates directly with internal ethylene concentration in the fruit core. 
Janssen discloses  measuring ethylene levels to determine the stage of ripeness; and that sensors for monitoring fruit ripening processes commercially available; enabling monitoring the stage of ripening. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have a user interface device to set ethylene supply to predetermined levels for a targeted ripeness level in the first and second chamber, with a reasonable expectation of success.
	Regarding claim 6, modified Chiang discloses a system as claimed. Chiang further discloses the fruit ripening rack as a standalone device (Fig. 69, abstract), including a cooling device and a heating element for regulating an internal temperature of each chamber in a plurality of chambers [0236].
	Regarding claim 8, the calculation component and controller component as applied to ethylene gas release and exposure time to complete a preset level of ripening is as discussed in the rationale for rejection of claim 1, and would have been applied to calculate and release ethylene gas in controlled amounts based on ripeness level needs, with a reasonable expectation of success.
	Claims 2, 3 and 7 are rejected under 35 USC 103 as being unpatentable over Chiang, Xu and Janssen, as applied to claim 1 above,  and further in view of Strohm, et al. (US2005/0217282A1),  cited in an IDS.
  	Regarding claims 2 and 3, modified Chiang discloses a system as claimed. Chiang discloses further comprising the calculation component, implemented on the at least one processor, namely tracking chamber humidity and temperature with Barnstead/ERTCO RHTEM101 data loggers from Barnstead International; [0192] 
sensing and measurements of multiple temperatures indicates that multiple temperature data points are measured and recorded; and performance of a series of ripening experiments, in order to determine the state of ripeness; comparison of
results of various experiments; [0192][0193]. Chiang does not disclose the thermostat, implemented on the at least one processor, adjusts an internal temperature and humidity level inside the second chamber to match the second temperature and the
second humidity level. Strohm discloses a system for regulating the level of ethylene gas within a fruit storage unit (abstract), further comprising a thermostat [0026], which adjusts an internal temperature and humidity level inside a chamber to match a
second temperature and a second humidity level. The thermostat turns the chiller 
and will shut the chiller off when the temperature in the storage space is at an appropriate temperature. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have integrated the thermostat component of an ethylene gas regulating unit for storing fruit, as previously disclosed by Strohm, within the system for dynamic customization of fruit ripening, as previously disclosed by Chiang, for accurately regulating and maintaining an optimal internal
temperature and humidity level within an ethylene gas injected fruit storage unit  as disclosed in Strohm, with a reasonable expectation of successfully adjusting the internal temperature and humidity levels.
Regarding claim 7, modified Chiang is directed to a system as claimed, but does not disclose incorporating the fruit ripening rack into a refrigeration storage device. Strohm however discloses a system for regulating the level of ethylene gas within a fruit storage unit (abstract), wherein a fruit ripening rack is incorporated into a refrigeration storage device (chiller) , with a thermostat as above. It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily integrated the thermostat component of an ethylene gas regulating unit for storing fruit, a component of a refrigeration unit, as previously disclosed by Strohm, within the system for dynamic customization of fruit ripening, as previously disclosed by Chiang, for accurately regulating and maintaining an optimal internal temperature and humidity level within an ethylene gas injected fruit storage unit (Strohm; [0026]). 
	Claim 5 is rejected under 35 USC 103 as being unpatentable over Chiang , Xu and Janssen as applied to claim 1 above, and further in view of Delele, et al. (US2013/0013099 A1).
Modified Chiang discloses a system as claimed, but does not disclose a communications interface component as claimed. 
The references  do not disclose further comprising: a communications interface component, implemented on the al least one processor, that receives a user selection of a first ripeness level associated with the first chamber and a second ripeness level associated with fruit in the second chamber from a remote computing device via a network, wherein the first quantity of fruit in the first chamber is ripened to the first ripeness level and the quantity of the fruit in the second chamber is ripened to the second ripeness level, wherein the first ripeness level is a different level of ripeness than the second ripeness level. Delele discloses a system for storage of produce in a storage environment (Abstract), further comprising: a communications interface
component (networked communications systems; paragraphs [0135][0136] implemented on at least one processor  that receives a user selection from a remote computing device via a network (transmission of information and computer program products over a network, such as for example a local network or a wide area network; It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the communications interface, computer processor and remote computing network associated with a system for storage of produce in a storage environment, as previously disclosed by Delele, within the system for dynamic customization of fruit ripening, as previously disclosed by Chiang, for
enabling the remote monitoring, storing and controlling of information and data relating to respiration activity of the monitored produce with a reasonable expectation of success.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Chiang , Xu and Janssen as applied to claim 1 above, and further in view of Hadfield et al. (US 7,455,225 B1) cited in an IDS.
Regarding claim  9, modified Chiang is directed to the  system of claim 1.  Chiang, Xu and  Janssen do not disclose  a notification component, implemented on the at least one processor, outputs a refill chamber notification to a user device on condition at least one chamber in the plurality of chambers is empty, the refill chamber notification comprising an instruction to refill the at least one chamber. Hadfield however, discloses a system for remote control of the ripening of fruit (Column 14, lines 38-66; Claims 3,
4), further comprising: a notification component, implemented on at least one processor (notification of any condition or occurrence at a tank car, including control and monitoring of chemical levels; Column 17, Lines 23-51), outputs a refill chamber notification to a user device on condition at least one chamber in the plurality of chambers can be empty (notification of any condition or occurrence at a tank car, including control and monitoring of chemical levels; Column 17, Lines 23-51 ), the refill chamber notification comprising an instruction to refill the at least one chamber (notification of any condition or occurrence at a tank car, including control and monitoring of chemical levels; an individual at the control center can send signals back to the monitoring device and make desirable adjustments at the tank car through electronic output signals; Column 17, Lines 23-51 ). It would have been obvious to a person of ordinary skill in the art, at the time -of the invention, to have readily incorporated the notification component to output a chamber notification to a user, as previously disclosed by Hadfield, within the system for dynamic customization of fruit ripening, as previously disclosed by Chiang, in order to quickly and accurately alert a user when the level of ethylene within a fruit ripening chamber is low or empty, such that a user can take the required and necessary actions to refill the chamber and continue the fruit ripening process, with a reasonable expectation of success.
Claims 17 and 19 are rejected under 35 USC 103 as being unpatentable over Chiang, in view of  Xu and Janssen and further in view of Hadfield. 
Regarding claim 17, Chiang discloses a fruit ripening rack comprising a plurality of chambers (abstract, Figure 69; Paragraphs [0117), [0118) [0232); Claim 1) configured to store at least one crate of unripe fruit the plurality of chambers comprising a first chamber and a second chamber (Figure 69; Paragraphs [0117), [0118), [0232]; and, within an alternative embodiment, a set of ethylene gas supply lines connecting an ethylene gas metering device to the plurality of chambers (we arrived at vent sizes for all three of the protype units such that substantially greater than 4 parts per million of ethylene was retained in each chamber on each day; ethylene concentrations of 8 ppm and higher, and 10 ppm and higher even more preferred; a joint macro opening, where ethylene gas can be injected and replenished within the gas chambers; (Figures 51, 52, 57; Paragraphs [0182), [0187), [0193)); a control device comprising a memory and at least one processor communicatively coupled to the memory [0192]; a calculation component, implemented on the at least one processor, calculates a first quantity of ethylene gas  and a calculation component, implemented on the at least one processor, calculates a second quantity of ethylene gas and a second exposure time to complete ripening of the second quantity of fruit in the second chamber to the selected level of ripeness on the second selected date [0192] [0193], reported as performance of a series of ripening experiments, in order to determine the state of ripeness; comparison of results of various experiments including  stack of fruit ripening chambers; each chamber comprising a different quantity of ethylene gas. 
Chiang does ·not disclose a user interface device comprising a set of configuration controls, the use interface device receives a set of per-chamber fruit
ripening configurations for customizing ripening of fruit in each chamber in the plurality of chambers via the set of configuration controls, the set of per-chamber fruit ripening configurations comprising a per-chamber level of ripeness and a per-chamber date of completion.
Janssen however discloses an apparatus for fruit ripening the apparatus comprising: a control device comprising a memory and at least one processor communicatively coupled to the memory (communication between the computation unit of an intelligent container and a sensor device; Page 12, Second Paragraph); and a
controller component, implemented on the at least one processor, activates the ethylene gas metering device to release the first quantity of ethylene gas into a first chamber for a first exposure time on condition the first quantity of fruit is present within the first chamber (Page 4, Section 2 to Page 5, First Paragraph) and release a second quantity of ethylene gas into a second chamber for a second exposure time (Page 4, Section 2 to Page 5, First Paragraph; Page 5, Figure 2); a user interface device (fluid analytics postharvest gas sensor electronic apparatus; Page 8, Figures 5, 6) comprising a set of configuration . controls (fluid analytics postharvest gas sensor electronic apparatus; Figures 5, 6), the user interface device receives a set of fruit ripening configurations for customizing ripening of fruit in each chamber in the plurality of chambers via the set of configuration controls the set of fruit ripening configurations comprising a level of ripeness and date of completion.  It would have been obvious to a
person of ordinary skill in the art, at the time of the invention, to have incorporated the ethylene injection and measurement system comprising a processor for calculating various parameters, as previously disclosed by Janssen, within the system for dynamic
customization of fruit ripening, as previously disclosed by Chiang, in order to implement a structural configuration for the optimization of the detection of ethylene when the gas is applied to fruits for controlling the ripening process, with a reasonable expectation of success.
Hadfield however, discloses a system for remote control of the ripening of fruit (Column 14, lines 38-66; Claims 3, 4), further comprising: a notification component, implemented on at least one processor (notification of any condition or occurrence at a tank car, including control and monitoring of chemical levels; Column 17, Lines 23-51), outputs a refill chamber notification to a user device on condition at least one chamber in the plurality of chambers can be empty (notification of any condition or occurrence at a tank car, including control and monitoring of chemical levels; Column 17, Lines 23-51 ), the refill chamber notification comprising an instruction to refill the at least one chamber (notification of any condition or occurrence at a tank car, including control and monitoring of chemical levels; an individual at the control center can send signals back to the monitoring device and make desirable adjustments at the tank car through electronic output signals; Column 17, Lines 23-51 ). It would have been obvious to a person of ordinary skill in the art, at the time -of the invention, to have readily incorporated the notification component to output a chamber notification to a user, as previously disclosed by Hadfield, within the system for dynamic customization of fruit ripening, as previously disclosed by Chiang, in order to quickly and accurately alert a user when the level of ethylene within a fruit ripening chamber is low or empty, such that a user can take the required and necessary actions to refill the chamber and continue the fruit ripening process, with a reasonable expectation of success.
Regarding claim 19, Chiang discloses the set of sensor devices further comprising at least one of a set of ethylene gas detectors - applicants took ethylene and
carbon dioxide readings once a day inside the chambers with a Kitagawa gas detector tube system, using gas detector tubes, distributed by Matheson-Tri-Gas; applicants also continuously tracked chamber humidity and temperature with data loggers from Barnstead International [0192].
	Claim 18 is rejected under 35 USC 103 as being unpatentable over Chiang, Xu, Janssen and Hadfield as applied to claim 17, and further in view of  FarmPod LLC (US2017/325427 A1). 
Regarding claim 18,  modified Chiang is directed to a customized fruit ripening rack a claimed,. The references however, do not  disclose a light emitting diode (LED) display device that outputs a refill chamber notification to notify at least one use to perform maintenance or repair a condition the sensor data indicates an absence of fruit in a selected chamber. FarmPod discloses a mobile aquaponics system for growing fruits (abstract), further comprising: a light emitting diode (LED) display device that outputs a refill chamber notification to notify at least one user to perform maintenance or repair on condition the sensor data indicates an absence of fruit in a selected chamber (the lighting is multi-color LED lighting and the computer controller triggers a different color LED as a visual indicator for each type of detected rise or fall below or above the predetermined values that are detected; providing visual indicators to notify a user of predetermined conditions within the greenhouse for growing fruits, including indicating when replacements, maintenance and recirculation of gases and fluids are required; [0082]-(0084]; Claim 17). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated  a light emitting diode (LED) indicator signaling feature to the customized fruit ripening rack in  modified Chiang, in order to quickly and effectively notify a user of when maintenance or repair is required for the device, or when fruit may need to be added to an empty ripening chamber, with a reasonable expectation of success.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Chiang in view of Xu, Janssen and Hadfield, and further in view of Freebairn, et al (US3951610A). 
Regarding claim 20, modified Chiang is directed to a customized fruit ripening rack as claimed. The references however, do not disclose an ethylene gas generator. 
Freebairn however discloses a portable device for ripening fruits with an ethylene gas generator that converts ethyl alcohol into ethylene gas for release into at least one chamber of the fruit ripening device (abstract; column 1 , lines 39-45; column 3, lines 53-55). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have integrated the ethylene gas generator device for ripening fruits with the customized fruit ripening rack in modified Chiang to provide a source of ethylene gas by catalytic conversion of ethyl alcohol into ethylene gas in the controlled ripening system, with a reasonable expectation of success.
Claims 1-9 and 17-20 are therefore prima facie obvious in view of the art.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793